Citation Nr: 0620177	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to April 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By rating decision 
in December 1981, service connection for bilateral shoulder 
disability was denied.  A notice of disagreement was received 
in November 1982, a statement of the case was issued in 
December 1982, and a substantive appeal was received in 
December 1982.  It appears that the RO placed the appeal in 
abeyance at the veteran's request for a number of years.  
However, in an August 2004 supplemental statement of the 
case, the RO informed the veteran that the issues remained on 
appeal and that it was forwarding the issue to the Board. 

In a January 2004 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  

0A notice of disagreement was received in March 2004, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.   

In August 2004, the veteran requested a Board videoconference 
hearing.  A hearing was scheduled for September 2005.  The 
veteran failed to report for the hearing or provide good 
cause for his failure to appear.  

The issue of service connection for bilateral shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was noted at the time of the 
veteran's entry into service, but there was no increase in 
left ear hearing loss during service.

2.  Right ear hearing loss was not manifested during service 
or for many years thereafter.  

3.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter. 


CONCLUSIONS OF LAW

1.  The veteran's preexisting left ear hearing loss was not 
aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2005). 

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in July 2003.  In September 
2003, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the 
September 2003 VCAA notice preceded the January 2004 RO 
rating decision, there is no defect with respect to the 
timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection for bilateral 
hearing loss and tinnitus, but there has been no notice of 
the rating criteria by which the veteran's disabilities would 
be evaluated.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
September 2003 in which it advised the veteran what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection for bilateral 
hearing loss and tinnitus, any questions as to the 
appropriate disability rating are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the hearing loss and tinnitus issues.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, to include 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board first notes that there is competent evidence of 
current bilateral hearing loss.  Audiological examination in 
January 2003 and October 2003 clearly showed test results 
which meet the criteria of 38 C.F.R. § 3.385.  Moreover, the 
veteran voiced complaints of ringing in his ears at the 
January 2003 examination.  

However, the problem with regard to the hearing loss and 
tinnitus issues is the lack of persuasive evidence linking 
these current disorders to service.  In this regard, at the 
veteran's October 1979 entrance examination, his right ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 0, 0, 10, 30, and 30 
decibels, respectively.  In other words, there was no right 
ear hearing loss at the time of entry into service.  Left ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 0, 5, 30, 30, and 30 
decibels, respectively.  The audiological findings reveal 
that the veteran had hearing loss in his left ear prior to 
service.  The service medical records do not contain any 
findings attributed to hearing loss in the veteran's right 
ear; additional or aggravated hearing loss in his left ear; 
or tinnitus.  There is no separation examination in the 
claims file.  

There is also no evidence of either hearing loss or tinnitus 
for several years after discharge from service.  The Board 
notes that although the veteran filed a claim of service 
connection for shoulder disability in August 1981, he did not 
refer to any hearing loss or tinnitus.  This suggests that 
the veteran himself did not believe he suffered from hearing 
loss or tinnitus at that time as it would be reasonable to 
assume that he would have included these claims with his 
shoulder claim.  

The veteran underwent a VA examination in March 1982.  The 
examination was in conjunction with other (non hearing loss) 
claims.  The Board notes that no formal audiological testing 
was performed at the examination.  Nonetheless, there was no 
hearing loss noted at the March 1982 examination.  

At the time of a subsequent VA examination in June 1989, 
bilateral hearing loss was noted, but there was no indication 
as to the extent of the hearing loss (whether it was worse 
than it had been upon entering service).  However, the 
notation does state "Both ears, most of life."    

The veteran has reported noise exposure from cannons during 
service.  However, the July 2003 report also reflects post-
service employment in building construction.  There is no 
competent evidence reflecting that the veteran's current 
hearing loss and tinnitus are in any manner related to his 
service.  There is no persuasive evidence of any worsening of 
the preexisting left ear hearing loss during service, nor is 
there persuasive evidence of the manifestation of right ear 
hearing loss or tinnitus during service.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board finds that, with no evidence of tinnitus or 
increased hearing loss for several years after service, and 
in the absence of any competent evidence suggesting that the 
veteran's increased hearing loss and/or tinnitus is causally 
linked to any incident of service, service connection for 
bilateral hearing loss and tinnitus is not warranted on a 
direct incurrence or one-year presumptive basis, or on the 
basis of aggravation as to the left ear. .

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  To this extent, the appeal is 
denied. 


REMAND

The veteran filed a claim for service connection for a 
bilateral arm/shoulder disability in June 1981 (two months 
after discharge from service).  He stated that he was injured 
in basic training and that his shoulders seem to "get 
displaced from sockets" when he is lifting.  Furthermore, in 
September 1981 (just five months after discharge from 
service), the veteran is admitted to the hospital with 
complaints of recurrent dislocations of both shoulders (for 
which he underwent surgery).  According to the hospital 
report, the recurrent dislocations began in 1979.  

However, the question remains as to whether his current 
shoulder disability is related to the in service disability.  
The post service medical records are somewhat sparse and the 
Board finds that a medical opinion is needed to link his 
current disability to the one that occurred in service.  As 
such, the RO should schedule the veteran for an orthopedic 
examination for the purpose of determining the etiology and 
severity of the veteran's current shoulder disability.  

Additionally, as noted earlier, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis as to the bilateral 
shoulder disability issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The veteran should be afforded a VA 
orthopedic examination, for the purpose 
of determining the nature, extent, and 
etiology of the veteran's bilateral 
shoulder disability.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that any current bilateral 
shoulder disability is causally linked to 
his service.  
 
3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
bilateral shoulder injury, with 
consideration of all evidence in the 
claims file.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


